DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations

SHOL #03-002
November 13, 2003
Dear State Health Official:
We are writing to alert you of the critical need for your state to submit and certify its applicable
Medicaid and State Children’s Health Insurance Program (SCHIP) fourth quarter expenditure
reports for federal fiscal year (FY) 2003 by November 30, 2003. As described below, this is
necessary to ensure that the full and correct amount of SCHIP funds are available for your state
through the end of FY 2003, and to enable us to implement the reallotment process for the
unexpended FY 2001 SCHIP allotments.
Under the SCHIP statute (title XXI of the Social Security Act (the Act)), states are provided
federal funds through the mechanism of federal fiscal year specific and state specific allotments,
for the purpose of enabling them to provide health assistance for uninsured low-income children.
Generally, each state’s fiscal year specific SCHIP allotment is available for expenditure by the
state only for a 3-year “period of availability,” the first fiscal year in which the allotment is
allotted to the state and the two succeeding fiscal years, after which any unexpended amounts of
such allotment are redistributed. The 3-year period of availability for states’ FY 2001 SCHIP
allotments ended at the end of FY 2003, that is, on September 30, 2003.
Under the current SCHIP statute, for the FY 2001 funds reallotment process the Centers for
Medicare & Medicaid Services (CMS) must determine the amounts of states’ unexpended FY
2001 SCHIP allotments remaining at the end of FY 2003 after application of the relevant
expenditures through the end of FY 2003, as reported by states no later than November 30,
2003. Based on this determination, states that have fully expended their FY 2001 allotment by
the end of FY 2003 will be eligible to receive a redistribution from the unexpended FY 2001
allotments. The remaining states (states that did not expend their FY 2001 allotments by the end
of FY 2003) will retain a portion of their unexpended FY 2001 allotments, in accordance with a
statutorily prescribed formula. The November 30, 2003, report cut off date for states to submit
their FY 2003 fourth quarter expenditure report is specified at section 2104(g)(3) of the Act, as
amended by P.L. 108-74, which was signed into law on August 15, 2003. Under P. L. 108-74,
the amounts that will be realloted as redistribution or retained amounts in FY 2004 will be
available through the end of FY 2005 (that is, September 30, 2005).

Page 2 – State Health Official
As described above, in order for CMS to fully consider all states’ applicable expenditures in
determining states’ FY 2001 redistributed or retained allotment amounts, it is critical that your
state submit and certify its FY 2003 fourth quarter Medicaid and SCHIP expenditure report(s) no
later than November 30, 2003, through the Medicaid and State Children’s Health Insurance
Program Budget and Expenditure System (MBES/CBES). Failure by a state to report these
expenditures by that date, could result in a lower amount of redistributed or retained FY 2001
allotment funds for such state, because the amount of that state’s FY 2001 redistributed or
retained allotment amounts would be based only on the (lower) expenditure amounts that were
reported through that date.
For a brief period of time after November 30, 2003, as CMS begins the FY 2001 reallotment
process, the MBES/CBES will not be accessible to any state with respect to expenditure forms
only. We will notify all users by e-mail once the MBES/CBES is again accessible for
expenditure reporting. When the MBES/CBES reopens, the state may not make any changes to
its fourth quarter FY 2003 or prior expenditure reports that affect SCHIP expenditures (this
includes Medicaid SCHIP). However, the fourth quarter FY 2003 expenditure reports will be
accessible for a state to add or modify only its non-SCHIP Medicaid expenditures.
The CMS regional office responsible for your state will be working with you to ensure timely
submission of these expenditure reports. If you have any questions regarding this issue, please
contact your CMS regional office.
Sincerely,
/s/
Bill Lasowski
Financial Advisor
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Kathryn Kotula
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures

Page 3 – State Health Official
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

